   Case 1:19-cv-00276-SPB-RAL Document 43 Filed 04/30/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LAMONT CAESAR,                               )
                                             )
                      Plaintiff,             )
                                             )
              v.                             )       Case No. 1:19-cv-276-SPB-RAL
                                             )
PENNSYLVANIA DEPARTMENT                      )
OF CORRECTIONS, et al.,                      )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       The within civil rights action was filed in the Forest County Court of Common Pleas and

removed to this Court on September 23, 2019. ECF No. 1. The matter then referred to United

States Magistrate Judge Richard A. Lanzillo for report and recommendation (“R&R”) in

accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and the Local Rules for

Magistrate Judges.

       On April 15, 2020, Magistrate Judge Lanzillo issued an R&R (ECF No. [42])

recommending that:

       A. the motion to dismiss filed by the Pennsylvania Department of Corrections and
          Kim Smith, ECF No. [29], be granted and the claims against these Defendants
          be dismissed with prejudice;

       B. the motion to dismiss filed by Correct Care Solutions and Nurse Marlowe, ECF
          No. [23], be granted in part, and the Plaintiff’s Eighth Amendment claims
          against these Defendants be dismissed with prejudice; and

       C. the Court decline to exercise supplemental jurisdiction over Plaintiff’s state law
          professional negligence claim against Defendant Marlowe, and remand that
          claim to the Court of Common Pleas for the 37th Judicial District of the
          Commonwealth of Pennsylvania, Forest County Branch.




                                                 1
   Case 1:19-cv-00276-SPB-RAL Document 43 Filed 04/30/20 Page 2 of 3



       Plaintiff’s objections to the R&R were due to be filed no later than April 29, 2020. As of

this date, no objections have been received.

       Accordingly, after de novo review of the Complaint and documents in the case, together

with the Magistrate Judge’s report and recommendation, the following order is entered:



       NOW, this 30th day of April, 2020, IT IS ORDERED that the motion to dismiss filed by

the Pennsylvania Department of Corrections and Kim Smith, ECF No. [29], shall be, and hereby

is, GRANTED. Accordingly, Plaintiff’s claims against these Defendants are hereby

DISMISSED with prejudice and without leave to further amend.

       IT IS FURTHER ORDERED that the motion to dismiss filed by Correct Care Solutions

and Nurse Marlowe, ECF No. [23], shall be, and hereby is, GRANTED as to Plaintiff’s claims

under 42 U.S.C. §1983 for the alleged violation of his Eighth Amendment rights. Plaintiff’s

§1983 claims against Defendants Correct Care Solutions and Nurse Marlowe are hereby

DISMISSED with prejudice and without leave to further amend.

       IT IS FURTHER ORDERED that the motion to dismiss filed by Defendants Correct Care

Solutions and Nurse Marlowe, ECF No. [23], shall be and hereby is DISMISSED without

prejudice as it relates to Plaintiff’s state law professional negligence claim against Defendant

Marlowe. Inasmuch as the Court declines to exercise supplemental jurisdiction over Plaintiff’s

professional negligence claim against Nurse Marlowe, said claim shall be, and hereby is,

remanded FORTHWITH for further proceedings to the Court of Common Pleas for the 37th

Judicial District of the Commonwealth of Pennsylvania, Forest County Branch.




                                                 2
   Case 1:19-cv-00276-SPB-RAL Document 43 Filed 04/30/20 Page 3 of 3



       Finally, IT IS ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on April 15, 2020 (ECF No. [42]) shall be, and hereby is, adopted as the opinion

of the Court.

       There being no further pending claims before the Court in the above-captioned matter,

the Clerk is directed to mark this civil action “CLOSED.”




                                                    _________________________________

                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge




       cc:      Counsel of Record
                The Honorable Richard A. Lanzillo
                (via CM/ECF)




                                                3
